Citation Nr: 1400207	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension, including as secondary to service-connected diabetes mellitus.

2.  Whether new and material evidence has been received to reopen the claim for service connection for coronary artery disease, including as secondary to service-connected diabetes mellitus.

3.  Whether new and material evidence has been received to reopen the claim for service connection for retinopathy, including as secondary to service-connected diabetes mellitus.

4.  Whether new and material evidence has been received to reopen the claim for service connection for peripheral vascular disease of the bilateral lower extremities.

5.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a head trauma.

6.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant, T.C., R.H., T.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005, November 2007, and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Virtual VA claims file has been reviewed.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The Veteran originally filed a claim of entitlement to service connection for PTSD; however, at the August 2013 hearing before the undersigned, the Veteran, through his representative, indicated that he wished to expand his claim to acquired psychiatric disorder, including PTSD.  As such, the Board characterized the issues on appeal as indicated.  

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a head trauma.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for residuals of a head trauma.  As such, this issue is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied the claims of service connection for peripheral vascular disease, as well as denied service connection for coronary artery disease, retinopathy, kidney disease, and hypertension, including as secondary to service-connected diabetes mellitus.

2.  In a January 1995 rating decision, the RO denied the Veteran's claim of service connection for residuals of a head injury; his application to reopen was most recently denied in a May 2005 rating decision.

3.  The evidence as to the Veteran's claim for peripheral vascular disease, coronary artery disease, retinopathy, kidney disease, and hypertension, including as secondary to service-connected diabetes mellitus, is cumulative. 

4.  The evidence received since the May 2005 rating decision as to the issue of service connection for residuals of a head injury is relevant and not cumulative of facts previously considered.

5.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity; the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors.

6.  The Veteran does not have an acquired psychiatric disorder other than PTSD.  


CONCLUSIONS OF LAW

1.  The October 2004 rating decision denying the claims of service connection for peripheral vascular disease, coronary artery disease, retinopathy, kidney disease, and hypertension is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received and the claims of service connection for peripheral vascular disease, coronary artery disease, retinopathy, kidney disease, and hypertension are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The May 2005 rating decision denying service connection for residuals of residuals of a head injury is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence has been received and the claim of service connection for residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

6.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in January 2005, September 2006, and April 2007, to the Veteran.  These letters explained the appropriate definitions of new and material evidence and the evidence needed to substantiate the underlying claims, as well as the claim for service connection of an acquired psychiatric disorder including PTSD; therefore, the letters provided the new and material evidence notice required by the Kent decision.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claims.  As will be explained below, the Veteran has not provided new and material evidence sufficient to reopen his previously denied claim of entitlement to service connection for hypertension, coronary artery disease, retinopathy, kidney disease, and peripheral vascular disease.  Thus, no examinations or nexus opinions are required as to these claims.  38 C.F.R. § 3.159(c)(4)(iii).  Nevertheless, the Veteran was afforded VA examinations responsive to the claim for service connection of PTSD.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO denied the Veteran's claims for service connection of peripheral vascular disease and for hypertension, coronary artery disease, retinopathy, and kidney disease, including as secondary to diabetes mellitus, in an October 2004 rating decision.  Although notified of this decision, the Veteran did not appeal.  Therefore, the October 2004 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

As to the claim for service connection for residuals of a head injury, the RO initially denied the Veteran's claim in a January 1995 rating decision.  His most recent petition to reopen was denied in a May 2005 rating decision.  Although notified of this decision, the Veteran did not appeal.  Therefore, the May 2005 denial also became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the October 2004 denial, the RO found that the evidence did not show that the Veteran had kidney disease, coronary artery disease, or retinopathy.  The RO also found that the Veteran's hypertension was not incurred or aggravated by service, or related to the Veteran's service-connected diabetes mellitus.   The RO found that the Veteran's peripheral vascular disease was not incurred or aggravated by service.  The RO acknowledged the Veteran's statements alleging that these disorders were secondary to his service-connected diabetes mellitus.  The evidence included the claim, lay statements, service treatment records, post-service treatment records, and VA examinations showing diagnoses of peripheral vascular disease, hypertension, astigmatism with presbyopia, coronary atherosclerosis, transient ischemic attack, and circulatory disease; the VA examinations indicated that there was no clinical evidence of kidney disease, coronary artery disease, or retinopathy, and that the Veteran's hypertension was not related to the Veteran's service, including as secondary to diabetes mellitus.  

In the May 2005 denial, the RO found that the Veteran had submitted no evidence which showed that the Veteran had a head injury in service; the RO pointed out that the January 1995 denial denied his claim because his service medical records did not show a head injury.

Since the denial of the Veteran's claim in October 2004, additional medical records have been associated with the Veteran's claims file.  In particular, VA treatment records show treatment for astigmatism with presbyopia, circulatory disease, peripheral vascular disease, and transient ischemic attack.  These records explicitly state that there is no evidence of retinopathy or coronary artery disease.  Additionally, the Veteran submitted written statements and provided testimony before the undersigned that these disorders are related to his service.  

Regarding the Veteran's application to reopen his claim for residuals of a head injury, the Veteran testified that he was assaulted in service; T. C., R. H., and T.A.(his friend and sisters) testified that they saw the Veteran after the assault and he was bruised and had an eye swollen shut.  

Peripheral Vascular Disease, Hypertension, Coronary Artery Disease, Retinopathy, Kidney Disease

The evidence submitted subsequent to the October 2004 rating decision as to the issues of service connection for peripheral vascular disease and for hypertension, coronary artery disease, retinopathy, and kidney disease, including as secondary to diabetes mellitus, is not new and material.  Of note, the added evidence does not address any element which was not of record.  The new evidence does not provide a nexus between the Veteran's peripheral vascular disease, hypertension, coronary artery disease, retinopathy, and kidney disease and the Veteran's service, including his service-connected diabetes mellitus; there is nothing in the records indicating any physician has determined that the Veteran's peripheral vascular disease , hypertension, coronary artery disease, retinopathy, and kidney disease are related to his service.  Evidence confirming the prior diagnoses of peripheral vascular disease, hypertension, astigmatism with presbyopia, coronary atherosclerosis, transient ischemic attack, and circulatory disease are cumulative.  Similarly, his lay statements regarding his peripheral vascular disease , hypertension, coronary artery disease, retinopathy, and kidney disease are similar to his prior claim, and are cumulative.  There remains no evidence that the Veteran's peripheral vascular disease, hypertension, coronary artery disease, retinopathy, and kidney disease is causally or etiologically related to his service, including his service-connected diabetes mellitus.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  There remains no confirmation of diagnoses of coronary artery disease, retinopathy, or kidney disease; there is also no evidence that his peripheral vascular disease and hypertension are related to service.  The claims are not reopened.

New Regulation

Despite the finality of a prior decision if there is an intervening change in law, a claim may be revisited based upon a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g).  Here, ischemic heart disease was added as an herbicide (Agent Orange) presumptive disease.  However, as noted above, the Veteran does not have ischemic heart disease or coronary artery disease.  As such, in the absence of current disability, he does not have a valid claim.  

We again note that an evidentiary defect was identified during the hearing and he was provided an opportunity to cure that defect.

Residuals of a Head Injury

The evidence submitted subsequent to the May 2005 rating decision as to the issue of service connection for residuals of a head injury is new and material.  The claim was previously denied on the basis that there was no evidence of an assault or head injury during service and that service personnel records and service treatment records did not indicate any injuries suggestive of an assault.  

The added evidence speaks directly to an element which was not of record, mainly a corroboration of the Veteran's assertions of being assaulted in service, such that he had a head injury.  At the time of the prior, May 2005 there was no evidence corroborating the Veteran's allegations.  Since that determination, the 
Veteran submitted testimony of a friend and his sisters indicating that they saw the Veteran hours after the alleged assault, and that he was bruised, with an eye that was swollen shut.  As such, this cures an evidentiary defect.  Accordingly, the Board finds that the claim for service connection for residuals of a head injury is reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2013) (requiring PTSD diagnoses to conform to the DSM-IV).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Prior to a recent amendment to the regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  Effective July 13, 2010, however, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claims for service connection.  Thus section 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that the Veteran had active service during a period of war.   Likewise, the Veteran's DD Form 214 reflects that his military occupational specialty was supply clerk.  Service personnel records indicate that the Veteran had service in Vietnam from April 1970 to February 1971.  The evidence does not suggest that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  Nonetheless, an August 2007 memorandum indicates that the Veteran's stressor of coming under mortar and rocket fire at his duty station has been confirmed; other asserted stressors were too vague or otherwise incapable of being verified.

Service treatment records show that the Veteran complained of nervous trouble at separation; he was hospitalized in service for heroin withdrawal and multiple substance abuse.  A November 1970 discharge report shows that the final diagnosis was narcotics addiction in an immature, passive-dependent personality.  His February 1971 separation examination indicates that a psychiatric evaluation was normal.  

VA treatment records dated September 2003 through April 2009 show that the Veteran had a history of prolonged posttraumatic stress, recurrent depression, cannabis dependence, alcohol abuse, and polysubstance dependence.  Records dated July 2009 through October 2009 show diagnoses of PTSD, rule out psychotic disorder, and polysubstance abuse; a July 2009 psychosocial evaluation found that the Veteran met the DSM-IV criteria for PTSD.

The Veteran was afforded a VA examination in September 2007.  At that time, the VA examiner noted that the RO confirmed the Veteran's stressor of being subject to mortar and rocket attacks in Vietnam, but that other stressors were not confirmed.  The Veteran complained of recurrent recollections of his service in Vietnam, paranoia, nightmares, irritability, and violent behavior.  The VA Veteran reported that he did not work due to his physical difficulties.  Following an examination and a full review of the claims file, the VA examiner concluded the Veteran did not meet all of the DSM-IV criteria for a diagnosis of PTSD.  The VA examiner stated that he did not meet criteria C, as the Veteran's depression was related to his son's death; the Veteran did not associate his complaints of avoidance, memory difficulties, and problems with trust with the stressor event, but his nonservice-related difficulties.  Likewise, the Veteran did not meet criteria D, as his complaints of irritability, decreased concentration, and hypervigilance were not related to the stressor event, but rather his substance abuse history.  The VA examiner also noted that the Veteran did not report a history of specific PTSD-like symptoms which interfered with social or occupational functioning; according to the VA examiner, the Veteran's long history of substance abuse and legal difficulties interfered with his social and occupational functioning.  The VA examiner pointed out that diagnoses of PTSD in the Veteran's treatment records were not based upon an evaluation for PTSD and that his difficulties were consistent with his antisocial personality disorder.

At a March 2009 VA examination, the Veteran's claims file, medical records, and psychological history were reviewed.  The Veteran complained of irritability, anxiety, avoidance of crowds, and disturbed sleep due to leg pain.  The Veteran reported a long history of antisocial behavior, incarceration, and polysubstance abuse.  The VA examiner noted that the Veteran had a lengthy history of personality dysfunction of marked severity.  Following an evaluation, the VA examiner found that the Veteran did not report psychological symptoms that meet DSM-IV criteria; the VA examiner noted that much of the symptoms reported by the Veteran were likely a part of his significant history of substance abuse, and appear to have been present prior to his military service.   The VA examiner stated that the Veteran did not report any symptoms of psychosocial dysfunction that can be attributed to PTSD; the Veteran's report of avoidance of crowds and reclusive nature were attributed to his substance abuse and his irritability, fighting, and alcohol abuse existed prior to service.  The diagnoses were polysubstance, in remission, and alcohol dependence, in remission.  Antisocial personality disorder was also diagnosed; the VA examiner concluded that the Veteran's antisocial personality disorder seems to be the primary diagnosis.  

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Although there is a diagnosis of PTSD, the diagnosis does not appear to be based on the Veteran's stressor of mortar and rocket attacks in Vietnam.  The Board points out that neither the September 2007 VA examiner, nor the March 2009 diagnosed the Veteran with PTSD.  The VA examiners reviewed the claims file and acknowledged that the Veteran had a claimed stressor adequate to support a diagnosis of PTSD, as the Veteran had experienced a fear of hostile military activity during his service in Vietnam, in accordance with the recent amendment codified at 38 C.F.R. § 3.304(f)(3).  However, both VA examiners went on to find that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV, as he did not have psychosocial symptoms indicative of PTSD.  To the contrary, the VA examiners found that the Veteran's symptoms were related to his alcohol and substance abuse, as well as his antisocial personality disorder and physical difficulties.   In sum, the evidence establishes that the Veteran has not been diagnosed with PTSD due to a corroborated stressor.  

Although there are diagnoses of PTSD in his July 2009 and October 2009 VA treatment records, the Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  There is no evidence of psychiatric disability in service or for many years thereafter, and the Veteran did not assert that his psychiatric symptomatology was related to a stressor event during his service until 2004, when he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  To the extent that the Veteran states he was told he had PTSD, the Veteran is competent to report that which he has been told.  However, as to his contentions that the current diagnosis of PTSD is related to his alleged stressor events, or anything else in service, the probative value of his general lay assertions is outweighed by the weight of the evidence that reflects that the Veteran's PTSD is not associated with his stressor of mortar attacks and rocket fire in Vietnam.  Both VA examiners found that the Veteran's complaints of irritability, difficulty concentrating, and hypervigilance were related to his substance abuse and antisocial personality disorder, and that his depression was related to his son's death.  Lay persons are competent on some medical issues, including a diagnosis of PTSD as reported by a physician.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The VA examiner's opinions are entitled to substantial probative weight.  To the extent that the July 2009 social worker found that the Veteran has PTSD, the Board notes that the treating provider did not correlate the Veteran's report of symptoms to the confirmed stressor, he just noted the presence of such symptoms, and did not relate them to the Veteran's service.  To the contrary, the VA examiners attempted such a correlation and found that the symptoms for criteria C and D were not attributable to his confirmed stressor, and were instead attributable to his personality disorder and substance abuse.  As such, the probative value of the Veteran's general lay assertions and the July 2009 VA provider are outweighed by the specific, reasoned conclusions of the September 2007 and March 2009 VA examiners, which are consistent with the actual factual record.  We find the opinions of the September 2007 and March 2009 VA examiners to be highly probative.  As the preponderance of the evidence establishes that the Veteran does not have PTSD, he has not established the current disability element of the claim for entitlement to service connection for this disability.  

To the extent that there is an assertion of an acquired psychiatric disorder other than PTSD, the Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the Veteran must show that he has currently has an acquired psychiatric disorder, other than PTSD, due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Veteran testified at his hearing before the undersigned that he had an acquired psychiatric disorder other than PTSD, including a psychosis.  Although there is an assertion of in-service onset and continuing symptoms, the Veteran's remote lay assertion is inconsistent with the clinical evidence of record.   The evidence shows that service treatment records, as well as post-service VA treatment records and VA examinations do not show any complaints, treatment, or diagnoses of an acquired psychiatric disorder during or after service; there is a notation of rule out psychotic disorder in 2009, but no association to his service and no confirmation of such a diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  There is no credible evidence of any current acquired psychiatric disorder.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD and an acquired psychiatric disorder, other than PTSD.  The benefit-of-the-doubt doctrine is therefore not for application with regard to the service connection claims decided herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The application to reopen the claim for service connection for hypertension is denied.

The application to reopen the claim for service connection for coronary artery disease is denied.

The application to reopen the claim for service connection for kidney disease is denied.

The application to reopen the claim for service connection for diabetic retinopathy is denied.

The application to reopen the claim for service connection for peripheral vascular disease is denied.

The application to reopen the claim for service connection for residuals of a head injury is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied


REMAND

Having reopened the claim for residuals of a head injury, the Board is of the opinion that further development is necessary.  Specifically, a VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a head injury that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that an the Veteran has any residuals of a head injury which are related to service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

2.  If, upon completion of the above action, the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


